Exhibit 10.6 APPENDIX A Insperity, Inc. Directors Compensation Plan (Amended and Restated as of August 15, 2012) Directors' Compensation & Equity Awards Effective February 19, 2013 Board Compensation Committee FRMA Committee N&CG Committee Annual Retainer None Annual Committee Chair Fees N/A Meeting Fees $2,000 in person, $1,000 telephonically* $1,500 in person, $750 telephonically* These fees are also paid to the Chairman for meetings attended with Management between regular meetings. Only one meeting fee per day will be paid. $1,500 in person, $750 telephonically* These fees are also paid to the Chairman for meetings attended with Management or Auditors between regular meetings. Only one meeting fee per day will be paid. $1,500 in person, $750 telephonically* These fees are only paid for meetings not held in conjunction with a meeting of the Board of Directors. Only one meeting fee per day will be paid. InitialDirector Award N/A N/A N/A Annual Director Award N/A N/A N/A * If a Director attends in person a meeting noticed as a telephonic meeting, the Director receives the in person fee.
